     Case 2:20-cv-01894-TLN-JDP Document 13 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOOKER,                                    No. 2:20-cv-01894-TLN-JDP
12                      Petitioner,
13           v.                                        ORDER
14    J. LYNCH,
15                      Respondent.
16

17          Petitioner James Booker (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 17, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Petitioner and which contained notice to Petitioner that any objections to

22   the findings and recommendations were to be filed within thirty days. (ECF No. 11.) On

23   December 4, 2020, Petitioner filed Objections to the Findings and Recommendations. (ECF No.

24   12.)

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                      1
     Case 2:20-cv-01894-TLN-JDP Document 13 Filed 01/06/21 Page 2 of 2


 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Petitioner’s Objections do not substantively address the findings discussed by the

 4   magistrate judge with respect to the pending Motion to Stay. (See generally ECF No. 12.)

 5   Instead, Petitioner discusses his underlying criminal action and reasserts his request for a Rhines

 6   stay. (See id. at 2 (citing Rhines v. Weber, 544 U.S. 269 (2005)).) Petitioner’s request, however,

 7   does not comport with the clear instructions set forth in the Findings and Recommendations.

 8   Specifically, Petitioner was instructed that if he wished to obtain a stay under Rhines, he must file

 9   an amended petition and resubmit a motion to stay which shows: “(1) good cause for his failure to

10   exhaust before advancing to federal court, (2) that the unexhausted claims are not ‘plainly

11   meritless,’ and (3) that he has not engaged in ‘abusive litigation tactics or intentional delay.’”

12   (ECF No. 11 at 1–2.) Petitioner has failed to meet or discuss this criteria in his Objections. The

13   Objections are therefore overruled.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1. The Findings and Recommendations filed November 17, 2020 (ECF No. 11), are

16   adopted in full; and

17          2. Petitioner’s Motion for a Stay (ECF No. 9) is DENIED.

18          IT IS SO ORDERED.

19   DATED: January 5, 2021

20
21

22
                                                                  Troy L. Nunley
23                                                                United States District Judge

24

25

26
27

28
                                                        2
